MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                              Jul 06 2020, 9:14 am
court except for the purpose of establishing
                                                                              CLERK
the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                           Court of Appeals
estoppel, or the law of the case.                                            and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Miriam Huck                                               Curtis T. Hill, Jr.
Columbus, Indiana                                         Attorney General of Indiana
                                                          Justin F. Roebel
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Timothy K. Meadows,                                       July 6, 2020
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          20A-CR-420
        v.                                                Appeal from the Bartholomew
                                                          Circuit Court
State of Indiana,                                         The Honorable Kelly S. Benjamin,
Appellee-Plaintiff                                        Judge
                                                          Trial Court Cause No.
                                                          03C01-1907-F2-4175



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-420 | July 6, 2020                     Page 1 of 8
[1]   Timothy Meadows appeals the sentence imposed by the trial court after

      Meadows pleaded guilty to Level 3 felony possession of methamphetamine.

      Meadows argues that the trial court neglected to consider certain mitigators that

      were supported by the record and that the sentence is inappropriate in light of

      the nature of the offense and his character. Finding no error and that the

      sentence is not inappropriate, we affirm.


                                                     Facts
[2]   In February 2019, the Columbus Police Department received information that

      Meadows was “moving” large amounts of methamphetamine. Tr. Vol. II p.

      18. Police began an investigation that involved surveillance and monitoring of

      calls that Meadows received from inmates in the Bartholomew and Jackson

      County Jails. During just thirty days of monitoring, Meadows received over

      200 calls from inmates, with 90% of the conversations “related to dealing in

      narcotics [and] the potential of trafficking narcotics into the jail.” Id. at 19.


[3]   During the investigation, police arrested another drug dealer who claimed to be

      supplying Meadows with a quarter to a half pound of methamphetamine per

      week. After that dealer’s arrest, police listened to a three-way call with the

      arrested dealer, Meadows, and an Indianapolis drug supplier, during which the

      dealer vouched for Meadows to the supplier. After that call, Meadows began

      traveling to Indianapolis regularly.


[4]   After approximately five months of surveillance, police stopped Meadows after

      a trip to Indianapolis. Officers recovered approximately seventy-five grams of

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-420 | July 6, 2020   Page 2 of 8
      methamphetamine during the stop. Meadows admitted that the drugs were his,

      that he was a drug dealer, and that he was traveling to Indianapolis at least

      once daily.


[5]   On June 23, 2019, the State charged Meadows with Level 2 felony possession

      of methamphetamine over ten grams with intent to deal and Level 3 felony

      possession of methamphetamine over twenty-eight grams. On December 23,

      2019, Meadows pleaded guilty to the Level 3 felony in exchange for the State’s

      agreement to dismiss the Level 2 felony, to refrain from filing a habitual

      offender enhancement, and to refrain from objecting to a placement in

      purposeful incarceration.


[6]   At the January 23, 2020, sentencing hearing, Meadows testified that he had an

      “out of control” methamphetamine habit and that he used eight or nine grams a

      day. Id. at 10. He testified that the seventy-five grams found at the time of his

      arrest was all for his personal consumption and claimed to have purchased the

      drugs for $600, which was income from his part-time job. In response, the State

      presented testimony from a police lieutenant regarding the long-term

      investigation into Meadows’s activities. The lieutenant testified that based on

      his experience, a heavy methamphetamine user generally consumes about one

      gram a day, that he has never found someone using eight or nine grams a day

      that has “lived to tell about it,” and that the very low end price for buying

      seventy-five grams of bulk methamphetamine would be about $1200. Id. at 24-

      25.



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-420 | July 6, 2020   Page 3 of 8
[7]   The trial court found the following aggravators: (1) Meadows’s criminal history;

      (2) Meadows has violated probation in the past; (3) Meadows has failed to take

      advantage of multiple opportunities for substance abuse treatment; and

      (4) Meadows is a threat to the community based on the amount of drugs and

      his admission to the police that he is a dealer. The trial court found the

      following mitigators: (1) Meadows’s willingness to take responsibility;

      (2) Meadows’s admissions to police at the time of arrest; and (3) Meadows’s

      guilty plea. The trial court sentenced Meadows to fourteen years incarceration

      and did not recommend him for purposeful incarceration. It observed that if

      Meadows is serious about being ready for treatment, he should participate with

      the available Department of Correction (DOC) programs and then seek a

      sentence modification:


              If you want to get help, you do it. If you finish [the DOC
              programs] and you think you deserve another chance, then you
              write a motion asking to see if I will set that. You do the work.
              I’m not going to do it for you anymore. We already gave you the
              programs. You went to DOC. You knew there was [sic]
              programs there before; you ignored them. You [claimed that
              you] didn’t have a problem. If you are serious about saying I
              have a problem now, then you go do it and you prove why I
              should bring you back here. But I’m not going to do it
              automatically.


      Id. at 35-36. Meadows now appeals.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-420 | July 6, 2020   Page 4 of 8
                                   Discussion and Decision
                                              I. Mitigators
[8]   Meadows first argues that the trial court erred by failing to consider his serious

      substance abuse problem and desire to obtain treatment as mitigating factors. A

      trial court may err in the sentencing process by, in relevant part, giving reasons

      for the sentence that are not supported by the record, omitting reasons that are

      clearly supported by the record and advanced for consideration, or giving

      reasons for a sentence that are improper as a matter of law. Anglemyer v. State,

      868 N.E.2d 482, 492 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218 (2007). In

      arguing that the trial court overlooked a mitigator, Meadows bears the burden

      of showing that the mitigating circumstance is both significant and clearly

      supported by the record. Wert v. State, 121 N.E.3d 1079, 1084 (Ind. Ct. App.

      2019), trans. denied.


[9]   Meadows directs our attention to the evidence in the record showing that he

      has a very serious substance abuse problem. He notes that his problem is so

      severe that he frequently experiences hallucinations, that he was abusing other

      substances in addition to methamphetamine, and that he has been using alcohol

      and/or drugs nearly every day since he was fifteen years old. He also insists

      that he has finally recognized the seriousness of his problem and notes that he

      told the trial court that he is ready and willing to begin substance abuse

      treatment. Meadows points out that he sought out treatment, applying for and

      being accepted to the treatment program through Wheeler Mission before he

      was sentenced.
      Court of Appeals of Indiana | Memorandum Decision 20A-CR-420 | July 6, 2020   Page 5 of 8
[10]   We do not disagree with the assertion that drug addiction can be a serious,

       lifelong problem that may take multiple attempts, over multiple years, to treat

       successfully, but that does not mean that it is automatically a mitigator in every

       case. Roney v. State, 872 N.E.2d 192, 199 (Ind. Ct. App. 2007) (noting that a

       history of substance abuse may constitute a valid aggravator), abrogated in part

       on other grounds by Bethea v. State, 983 N.E.2d 1134, 1142-45 (Ind. 2013). Here,

       the trial court did consider Meadows’s substance abuse issues, but observed that

       Meadows has had opportunities for treatment through the correctional system

       beginning in 1999 and, in fact, had treatment orders in 2004, 2005, 2006, and

       2008, with which he failed to comply. We cannot fault the trial court’s

       skepticism that Meadows is truly open to treatment at this point given his

       history. Given these facts, as well as the caselaw establishing that addiction is

       not automatically a mitigator (and may even be an aggravator), we find that the

       trial court did not err by declining to find Meadows’s substance abuse issue or

       willingness to enter treatment as mitigators.


                                         II. Appropriateness
[11]   Next, Meadows argues that the sentence imposed by the trial court is

       inappropriate in light of the nature of the offense and his character pursuant to

       Indiana Appellate Rule 7(B). We must “conduct [this] review with substantial

       deference and give ‘due consideration’ to the trial court’s decision—since the

       ‘principal role of [our] review is to attempt to leaven the outliers,’ and not to

       achieve a perceived ‘correct’ sentence.” Knapp v. State, 9 N.E.3d 1274, 1292



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-420 | July 6, 2020   Page 6 of 8
       (Ind. 2014) (quoting Chambers v. State, 989 N.E.2d 1257, 1259 (Ind. 2013))

       (internal citations omitted).


[12]   Meadows pleaded guilty to Level 3 felony possession of methamphetamine.

       For this conviction, he faced a term of three to sixteen years, with an advisory

       term of nine years imprisonment. Ind. Code § 35-50-2-5(b). The trial court

       imposed a fourteen-year sentence, though it noted that it would be open to

       modification if Meadows completes the substance abuse programs available

       through the DOC.


[13]   As to the nature of the offense, Meadows’s drug activity resulted in a months-

       long police investigation. During the investigation he was overheard repeatedly

       discussing drug deals, including trafficking drugs to inmates, and was observed

       regularly traveling to the location of his supplier. When arrested, Meadows

       was found with seventy-five grams of methamphetamine—almost three times

       the amount required for the offense of which he was convicted—and admitted

       to being a drug dealer.


[14]   As to his character, we acknowledge the seriousness of his substance abuse

       problem. But we must also note his lengthy criminal history, which includes

       five felony convictions, seven misdemeanor convictions, and two juvenile

       informal adjustments. He has also violated probation and has never completed

       any court-ordered substance abuse treatment despite many opportunities over

       many years. Additionally, we note that his acceptance of responsibility was

       undermined by his far-fetched claims at sentencing, including that the seventy-


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-420 | July 6, 2020   Page 7 of 8
       five grams of methamphetamine were solely for personal use, that he uses eight

       to nine grams per day, and that he is able to buy the drugs from money made in

       his part-time employment.


[15]   We note that, while the trial court imposed a sentence significantly above the

       advisory term, it indicated its willingness to consider a modification if

       Meadows successfully completes the available DOC substance abuse programs.

       Given this record and the trial court’s openness to a future sentence

       modification, we find that the sentence imposed by the trial court was not

       inappropriate in light of the nature of the offense and Meadows’s character.


[16]   The judgment of the trial court is affirmed.


       Bradford, C.J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-420 | July 6, 2020   Page 8 of 8